Citation Nr: 1749475	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to April 6, 2017.

2. Entitlement to a TDIU as of April 6, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

In July 2017, the Board remanded the matter for additional development and it now returns for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extra-schedular basis prior to April 6, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation as of April 6, 2017.

CONCLUSION OF LAW

As of April 6, 2017, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU as of April 6, 2017, constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining or maintaining gainful employment. At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU effective April 6, 2017. Specifically, as of such date, service connection is in effect for chronic adjustment disorder with mixed anxiety and depressed mood, rated as 70 percent; lumbar radiculopathy of the right and left sciatic nerve, both rated as 20 percent; degenerative disc disease (DDD), rated as 20 percent; radiculopathy of the right and left femoral nerve, both rated as 20 percent; and a scar associated with his DDD, rated as noncompensable. Thus, as such disabilities are of a common etiology and combine to a 90 percent rating, the Veteran meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a) as of April 6, 2017. As such, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities for the appeal period beginning on April 6, 2017. The appeal period prior to such date is addressed in the Remand section following this discussion.

Upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. In this regard, the Veteran was afforded a VA examination in April 2014 in connection with his claim for a TDIU. At such time, he reported that he was last employed in November 2011 as a deputy sheriff and stopped working due to his back disability. The Veteran also reported problems with prolonged walking, lying flat, and sitting. The examiner determined that the Veteran was unable to work due to his recent surgery, but that it was not possible to determine if such unemployability was permanent. 

In an April 2015 statement, the Veteran's spouse stated that the last time the Veteran tried to go back to work was in April 2013, but he had to quit after only 2 weeks due to his back disability. Thereafter, in June 2015, the Veteran was afforded another VA examination in connection with his back disability. At such time, the examiner noted that such disability impacted the Veteran's ability to work as the Veteran reported that he was unable to stand for more than 10 minutes or to sit for more than 15 to 20 minutes at a time. In June 2015, the Veteran's vocational rehabilitation and employment records were received. Such records revealed that, due to his back disability, the Veteran needed to work in an environment that would allow him to alternate sitting, standing, and walking throughout the work shift, and, although he had some college, such did not provide him with any marketable skills and his military training was not transferable to the civilian labor market. 

Furthermore, the Veteran's Social Security Administration (SSA) records reflected that he was awarded disability benefits in March 2017 based on his severe impairments of back pain with lumbosacral radiculopathy, cervical pain, neuropathic foot pain, hand and foot swelling, and involuntary movement disorder as such impairments significantly limited his ability to perform basic work activities. Additionally, such records indicated that the Veteran was unable to perform any past relevant work experiences such as a police officer and a receptionist. 

At the April 2017 Board hearing, the Veteran reiterated that he would have trouble performing physical or sedentary employment due to his service-connected disabilities as he had trouble sitting and standing for long periods of time. In May 2017, the Veteran was provided another VA examination regarding his back disability and, at such time, the examiner noted that the Veteran's back disability impacted his ability to work. Specifically, the examiner noted that the functional impact of his back disability was back pain, stiffness, limited range of motion, and difficulty bending, walking, or standing for prolonged periods of time. In June 2017, the Veteran underwent a VA examination regarding his psychiatric disorder. At such time, he was diagnosed with adjustment disorder with mixed anxiety and depressed mood, chronic, and the examiner noted that the Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting. Later that month, the Veteran underwent another VA examination in connection with his back disability. At such time, the examiner noted that his back disability impacted the Veteran's ability to work by interference with standing and sitting, pain, decreased strength, decreased range of motion, impaired sitting and standing, and bending/lifting. 

Based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU as of April 6, 2017.  In this regard, the record reflects that his service-connected disabilities hinder his ability to work in a physical and sedentary environment as the Veteran has problems with standing, sitting, and other physical characteristics for long periods of time, and his psychiatric disorder affects his ability to function in a work setting. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a TDIU are met as of April 6, 2017.


ORDER

As of April 6, 2017, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Stemming from his May 2015 claim, the Board notes that the Veteran does not meet the schedular requirements for a TDIU prior to April 6, 2017. Specifically, as of May 18, 2015, service connection was in effect for DDD, rated as 20 percent and lumbar radiculopathy of the right and left sciatic nerves, both rated as 20 percent. Thus, while such disabilities are of a common etiology, his combined rating was 50 percent for the appeal period prior to April 6, 2017 and, as such, he did not meet the schedular criteria for a TDIU.

Nonetheless, the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis prior to April 6, 2017. See Bowling v. Principi, 15 Vet. App. 1 (2001); Barringer v. Peake, 22 Vet. App. 242 (2008). As detailed above in the decision above, the evidence suggests that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to April 6, 2017, the date when he met the schedular criteria for a TDIU. Therefore, the Board finds that the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b), for the appeal period prior to April 6, 2017.

2. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim of entitlement to a TDIU prior to April 6, 2017, should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


